Case 1:20-cv-11352-RGS Document 3 Filed 07/17/20 Page 1 of 2
®SA0 240 (Rev. 10/03)

a

 

UNITED STATES DISTRICT COURT

 

 

 

ATTACHMENT 5
District of
TA.: KA
APPLICATION TO PROCEED
Plaintiff WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT
Vv.
; 3 Zz
; 5 lt - DCE Comms sener c OS ‘
Linda 5: Spcers (DCF Commis senar ) CASE NUMBER: I . =
. ce ff
Defendant 32 - ys
: Sa = am
. / 4
L (\ rl Ka Mac IC é ntarte declare that I am the (check appropriate, box), oO
eee aes
petitioner/plaintiff/movant OO other 28 S a
Pe aot td
in the above-entitled proceeding; that in support of my request to proceed without prepayment 6f fee or Bosts

under 28 USC §1915 I declare that I am unable to pay the costs of these proceedings and that I am entitled to the relief
sought in the complaint/petition/motion.

In support of this application, I answer the following questions under penalty of perjury:

1. Are you currently incarcerated? CL] Yes No (If “No,” go to Part 2)
If “Yes,” state the place of your incarceration

 

Are you employed at the institution? Do you receive any payment from the institution?

Attach a ledger sheet from the institution(s) of your incarceration showing at least the past six months’
transactions.

2. Are you currently employed? LO Yes [4 No

If the answer is “Yes,” state the amount of your take-home salary or wages and pay period and give the
name and address of your employer.

a.

If the answer is “No,” state the date of your last employment, the amount of your take-home salary or wages
and pay period and the name and address of your last employer.

In the past 12 twelve months have you received any money from any of the following sources?

a. Business, profession or other self-employment C) Yes No
b. Rent payments, interest or dividends O Yes 4 No
c. Pensions, annuities or life insurance payments CL] Yes No
d. Disability or workers compensation payments [] Yes No
e. Gifts or inheritances O Yes No
f. Any other sources O Yes No

If the answer to any of the above is “Yes,” describe, on the following page, each source of money and state the
amount received and what you expect you will continue to receive.
Case 1:20-cv-11352-RGS Document 3 Filed 07/17/20 Page 2 of 2
AO 240 Reverse (Rev. 10/03)

4. Do you have any cash or checking or savings accounts? OO Yes [A No

If “Yes,” state the total amount.

 

5. Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any other
thing of value? O Yes EY No

If “Yes,” describe the property and state its value.

6. List the persons who are dependent on you for support, state your relationship to each person and indicate
how much you contribute to their support.

Four sons and dasghHs uncer eahtcen all nvilveof
LA thie press

I declare under penalty of perjury that the above information is true and correct.

In Tly, 200 ndbdtat Lb

Date * Signattire of Applicant

NOTICE TO PRISONER: A Prisoner seeking to proceed without prepayment of fees shall submit an affidavit
stating all assets. In addition, a prisoner must attach a statement certified by the appropriate institutional officer
showing all receipts, expenditures, and balances during the last six months in your institutional accounts. If you have
multiple accounts, perhaps because you have been in multiple institutions, attach one certified statement of each
account.
